DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election of Group I in the reply filed on May 19, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 36 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 19, 2021.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for producing some fluorinated rare earth metal compound, such as the exemplified NdF3, does not all rare earth metal compound.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
As evidenced by Kwon et al (“Fluorination of Metals and Metal Oxides by Gas-Solid Reaction”, J. Ind. Eng. Chem., vol. 8, No. 5, 2002, pp. 477-482), the fluorination behavior of cerium oxide is different from other rare earth oxides and hydrogen is needed, in addition to the HF, for the proceeding of the reaction (note page 478, right column, paragraphs under “Fluorination of CeO2 and Nd2O3).  Thus, when cerium oxide is used as the solid compound of the rare earth metal, the fluorination of cerium oxide cannot be done by using just gaseous hydrofluoric acid as stated in the instant claim 19, hydrogen is also needed.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 27-28, 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In the instant claim 27, it is unclear if the “exogenous water” comprises both the crystalline water of the hydrated neodymium carbonate and the water vapor as required 
In the instant claim 34, it is unclear what “solid compound of the rare earth metal” would react with the gaseous hydrofluoric acid to form carbon dioxide.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Otsuka et al (2003/0139639).
Otsuka ‘639 discloses a decomposition treating method for fluorocarbons which comprises decomposing a fluorocarbon by bringing a fluorocarbon-containing gas into contact under heating with a decomposition treating agent which comprises aluminum oxide and a lanthanoid oxide as effective ingredients (note claim 19).
Examples of lanthanoid oxides include lanthanum oxide, cerium oxide, praseodymium oxide, neodymium oxide, promethium oxide, samarium oxide, europium oxide, gadolinium oxide, terbium oxide, dysprosium oxide, holmium oxide, erbium oxide, thulium oxide, yttrium oxide and lutetium oxide (note paragraph [0028]).
For the instant claim 22, Otsuka ‘639 discloses that examples of the lanthanoid compounds other than the above mentioned lanthanoid oxides include hydroxides, carbonates, sulfate, nitrates and organic acid salts each of lanthanoid.  Of these, 
Otsuka ‘639 discloses that in the case of decompositionally treating C2F6 by using the decompositionally treating agents composed of aluminum oxide, lanthanoid oxide and calcium oxide in the coexistence of steam, it is presumed that the reactions take place according to the following formulae 7 to 12 (note paragraph [0057]).

    PNG
    media_image1.png
    166
    503
    media_image1.png
    Greyscale

For the instant claims 19, 23, 24, 33, the “steam” as disclosed in Otsuka ‘639 is considered as the claimed “exogenous water vapor”.
For the instant claims 20-21, as shown in Formula 11, HF reacts with lanthanum oxide to form lanthanum fluoride, the lanthanum oxide is considered as the claimed 
For the instant claims 1, 29 and 31, Otsuka ‘639 discloses that the temperature of contact between the fluorocarbon and decompositionally treating agent varies depending upon the type, concentration, flow rate and the like of fluorocarbons, and thus cannot be unequivocally defined.  In the case of decompositionally treating a fluorocarbon other than CF4 (such as C2F6 in formulae 7-12), the temperature is usually in the range of 300 to 1000oC (note paragraph [0060] and claim 22).  This temperature range overlaps the claimed ranges.  With respect to the encompassing and overlapping ranges previously discussed, the subject matter as a whole would have been obvious to one of ordinary skill in the art at the time of invention to select the portion of the prior art’s range which is within the range of the applicants’ claims because it has been held prima facie case of obviousness to select a value in a known range by optimization for the results. In re Boesch, 205 USPQ 215. Additionally, the subject matter as a whole would have been obvious to one of ordinary skill in the art at the time invention was made to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness. In re Malagari, 182 USPQ 549.
For the instant claim 30, the value of “300oC” in Otsuka ‘639 would have suggested to one of ordinary skill in the art a slightly lower value based upon a 
 
For the instant claims 1, 30 and 31, Otsuka ‘639 discloses that the decompositional treatment is conducted usually under atmospheric pressure but can also be carried out under reduced pressure or under pressure such as 0.2 MPa (absolute pressure) (note paragraph [0060]).  Thus, Otsuka ‘639 fairly suggests that the combination of temperature of 300oC and atmospheric pressure or the combination of temperature of higher than 300oC and a pressure that is above atmospheric pressure as required in the instant claims.  These combinations of temperature and pressure would naturally avoid condensation of the exogenous water, the water of reaction when present and the hydrofluoric acid.
For the instant claim 25, since Otsuka ‘639 fairly discloses that neodymium carbonate can be used instead of an oxide (note paragraph [0029]), it would have been to one skilled in the art to reasonably expect that neodymium carbonate would react with HF to form neodymium fluoride, similar to the Formula 11.
For the instant claims 26-27, since Otsuka ‘639 discloses that hydrate can be used (for hydroxide) and the presence of water is desirable, it would have been obvious to one skilled in the art to use neodymium carbonate hydrate as the lanthanoid compound.
For the instant claim 28, Otsuka ‘639 discloses that when lanthanoid compound, that is not oxide, is used, it is preferable to employ such compound that is decomposed easily into a lanthanoid oxide at a temperature of decompositional treatment of 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGOC-YEN NGUYEN whose telephone number is (571)272-1356.  The examiner can normally be reached on M-T, Th-F 6:30 AM -3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571 272 1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/NGOC-YEN NGUYEN/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        May 22, 2021